ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed October 6, 2021 is acknowledged and has been entered.  Claims 2 and 10 have been canceled.   Claims 1, 3-8, 11, 14, 15, and 18-20 have been amended.  Claims 1, 3-9 and 11-21 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments. 

2.	This application is in condition for allowance except for the presence of claims 11-19 and 21 directed to inventions non-elected without traverse.  Accordingly, claims 11-19 and 21 been cancelled.

3.	Claims 1, 3-9 and 20 have been allowed and renumbered 1-9 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645